Voorhies, J.
Suit is instituted upon a due bill for the sum of $750, besides interest, the stipulated consideration being money loaned.
The defence is twofold;
1st. That the proof of the obligation is insufficient,
The maker signed the instrument with her ordinary mark, there being three *640attesting witnesses. The note was offered in evidence, and one of the attesting witnesses proved its execution, as well as the endorsement or transfer. The defendant contends that, inasmuch as the contract is for a sum exceeding five hundred dollars, there should have been corroborating circumstances shown.
This objection is unfounded. The Article 2257 of the Civil Code, requiring such additional proof, relates in express terms to the proof of contracts, which are not reduced to writing.
2nd. That the action is barred by the prescription of three years, under Article 3503 of the Civil Code.
This is not an action for the payment of money lent, although the consideration of the written obligation was money loaned. It is a personal action to en force the payment of the written obligation. Cowen v. Pulley, 11 An. 1 ; Garland v. Scott, 15 An. 143.
Judgment affirmed.